    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 1 of 10 PageID #:47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOUREY NEWELL, individually and on                   )
Behalf of a class of all persons and entities        )
Similarly situated,                                  )      Case No. 1:19-cv-04292
                                                     )
                               Plaintiff,            )
                                                     )
                                                v.   )      Hon. Rebecca R. Pallmeyer
                                                     )
OXFORD MARKETING PARTNERS, LLC,                      )
                                                     )
                               Defendant.            )

        DEFENDANT OXFORD MARKETING PARTNERS, LLC’S MOTION TO
          STRIKE CLASS ALLEGATIONS FOR CLASS 2 OF PLAINTIFF’S
             COMPLAINT PURSUANT TO FED. R. CIV. P. 23(d)(1)(D)

       Defendant, Oxford Marketing Partners, LLC (“Oxford”), by and through its undersigned

counsel, hereby moves to strike the class allegations relating to Class 2 of Plaintiff’s Complaint.

In support hereof, Oxford states as follows:

                                        INTRODUCTION

       The relief sought in this Motion is very limited: striking one of the two proposed classes

that Plaintiff seeks to certify, as it does not define a class of potential class members who all

have standing to pursue claims.

       Plaintiff’s claims are based on the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227. The first class that Plaintiff proposes is the more typical variety in TCPA cases: a

class based on persons who allegedly received unauthorized telemarketing calls from Oxford

using an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

(among other requirements). (Compl. ¶ 54 [Dkt. No. 1].) While Oxford denies the factual bases
    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 2 of 10 PageID #:47




for Plaintiff’s individual allegations and that this first class could be certified, Oxford does not

move to strike that proposed class allegation at this time.

       The second proposed class, however, can never be certified and should be stricken. Class

2 is defined as:

       All natural persons within the United States to whom: (a) Defendant, and/or a
       third party acting on its behalf, made two or more calls in a twelve-month period;
       (b) which constitute telemarketing; (c) at any time in the period that begins four
       years before the date of the filing of this Complaint to trial.

       (Compl. ¶ 54.)

       That is, Plaintiff proposes a class of anybody who received two or more telemarketing

calls from Oxford, or a third party “acting on its behalf,” in the past four years (and counting).

The proposed class does not require that any such calls were made via an artificial or prerecorded

voice, via an automatic telephone dialing system, without the consent of the called party, in the

absence of a pre-existing business relationship, after a request to not be called had been made, or

any of the usual caveats.

       Instead, Plaintiff wants to rope in as class members literally every single person that

Oxford (or a third party with whom it has a business relationship) has called for marketing

purposes. That includes people who consented to the calls, who were called directly by a person

and not an ATDS, with whom Oxford has an existing business relationship and/or who never

asked not be called.     The whole basis for Plaintiff’s overly broad and unsustainable class

definition presumably is the allegation that every single person that Oxford or a third party acting

on its behalf called for marketing purposes was wronged because Oxford purportedly did not

have proper internal procedures to respond to “do not call” requests (whether or not a call

recipient ever made such a request).




                                                 2
    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 3 of 10 PageID #:47




       This is not a proper class, as it includes many proposed class members who have suffered

no injury and lack standing to pursue a claim. And to the extent that Class 2 was intended to

provide for the inclusion only of persons who were called after making a “do not call” request to

Oxford, it too would fail and should not be allowed. The proposed Class 2 should be stricken

from the Complaint.

                                        BACKGROUND

       Plaintiff asserts two counts against Oxford for allegedly violating the TCPA. In Count I,

Plaintiff alleges that Oxford is liable for violating 47 U.S.C. § 221(b), which prohibits certain

calls using an artificial or prerecorded voice or an ATDS. (Compl. ¶¶ 67-71.) In Count II,

Plaintiff alleges that Oxford did not have proper procedures for maintaining a list of persons who

do not want to receive calls and did not honor do-not-call requests pursuant to 47 U.S.C. §

227(c). (Compl. ¶¶ 72-77).

       Based on these allegations, Plaintiff has proposed two classes. Class 1 is not at issue

here. Class 2 is defined as follows:

       All natural persons within the United States to whom: (a) Defendant, and/or a
       third party acting on its behalf, made two or more calls in a twelve-month period;
       (b) which constitute telemarketing; (c) at any time in the period that begins four
       years before the date of the filing of this Complaint to trial.

       (Compl. ¶ 54.)

       Oxford moves to strike the class allegations in Class 2.

                                          ARGUMENT

       Fed. R. Civ. P. 23(d)(1)(D) allows courts to “require that the pleadings be amended to

eliminate allegations about representation of absent persons and that the action proceed

accordingly.” Rule 23(c)(1)(A) provides that a court, “[a]t an early practicable time … must

determine by order whether to certify the action as a class action.” Fed. R. Civ. P. 23(c)(1)(A).


                                                 3
    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 4 of 10 PageID #:47




       A motion to strike class allegations is an appropriate mechanism to determine whether a

case may proceed as a class action, and this motion may be granted at the pleading stage and

prior to discovery. See, e.g., Lee v. Children’s Place Retail Stores, Inc., No. 14 C 3258, 2014

U.S. Dist. LEXIS 145787, at *3 (N.D. Ill. Oct. 8, 2014); Wright v. Family Dollar, Inc., No. 10 C

4410, 2010 U.S. Dist. LEXIS 126643, at *2-4 (N.D. Ill. Nov. 30, 2010); Muehlbauer v. Gen.

Motors Corp., 431 F. Supp. 2d 847, 870 (N.D. Ill. 2006). “Courts in this District [ ] evaluate

motions to strike class allegations under Rule 23, not Rule 12(f).” Buonomo v. Optimum

Outcomes, Inc., 301 F.R.D. 292, 295 (N.D. Ill. 2014). “Failing to meet any one of [Rule 23’s]

requirements precludes class certification.” Id. at 296, quoting Harper v. Sheriff of Cook County,

581 F.3d 511, 513 (7th Cir. 2009).

       Motions to strike allegations are not disfavored; rather, “a motion to strike class

allegations, made pursuant to these provisions [of Rule 23], is an appropriate device to determine

whether the case will proceed as a class action.” Lee, 2014 U.S. Dist. LEXIS 145787 at *4; see

also Huddleston v. Am. Airlines, Inc., No. 16-cv-09100, 2018 U.S. Dist. LEXIS 169962, at *5-6

(N.D. Ill. Oct. 2, 2018). “[T]he court may decide to reject a plaintiff’s attempt to represent a

class as soon as it becomes obvious that the plaintiff will be unable to satisfy Rule 23.” Hill v.

Wells Fargo Bank, N.A., 946 F. Supp. 2d 817, 829 (N.D. Ill. 2013). A “‘court may deny class

certification even before the plaintiff files a motion request certification’ and … a court ‘need not

delay a ruling on certification if it thinks that additional discovery would not be useful in

resolving the class determination.’” Id. at 830, quoting Kasalo v. Harris & Harris, Ltd., 656

F.3d 557, 563 (7th Cir. 2011).

       “[W]hen considering class certification under Rule 23, a district court may look beneath

the surface of a complaint.” Lee, 2014 U.S. Dist. LEXIS 145787 at *4. “Because a defendant’s



                                                 4
     Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 5 of 10 PageID #:47




motion to strike class allegations is a vehicle for analyzing the appropriateness of class

certification, … the court is not limited to the face of plaintiff’s complaint when considering the

motion.” Id. at *4-5. Not only can the Court look beneath the surface of the complaint, the

Court does not presume that all well-pleaded allegations in the complaint are true. Huddleston,

2018 U.S. Dist. LEXIS 169962, at *6-7. While there is a disagreement in this District over

which party bears the burden of persuasion on motion to strike class allegations, the result here is

the same regardless of which party bears this burden. Huddleston, 2018 U.S. Dist. LEXIS

169962, at *7.

       The proposed Class 2 would include a vast number of people who could not possibly

have standing to pursue claims against Oxford. For this reason, it should be stricken. To the

extent that Plaintiff intended to define the class as only those members who requested not to be

called and were called after making that request, Class 2 still would not state a viable class and

should not be allowed.

I.     Class 2 Should Be Stricken Because It Is Overly Broad and Includes “Untold
       Numbers” of Potential Members Without Standing to Pursue Claims.

       A class definition should obviously only include similarly situated persons with standing

to seek a claim. See, e.g., Martinez v. Haleas, No. 07 C 6112, 2009 U.S. Dist. LEXIS 78974, at

*8-10 (N.D. Ill. Sept. 2, 2009) (denying class certification where “[n]ot everyone in that

proposed class, however, has standing to maintain the action on their own” where many of the

included individuals did not suffer any actual harm); Sandoval v. City of Chicago, No. 07 C

2835, 2007 U.S. Dist. LEXIS 77829, at *7 (N.D. Ill. Oct. 18, 2007) (refusing to certify a class

where the definition “encompasses an untold number of potential members who lack standing to

maintain the action on their own behalf”). A class “description must not be so broad as to

include individuals who are without standing to maintain the action on their own behalf.”


                                                 5
    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 6 of 10 PageID #:47




Oshana v. Coca-Cola Co., 225 F.R.D. 575, 581 (N.D. Ill. 2005) (quoting Guillory v. American

Tobacco Co., No. 97 C 8641, 2001 U.S. Dist. LEXIS 3353, at *8 (N.D. Ill. Mar. 19, 2001)).

“[P]roper class identification insures that those individuals actually harmed by defendant’s

wrongful conduct will be the recipients of the awarded relief.” Id. (denying class certification

for proposed class that was “overly inclusive and encompasses millions of potential members

without any identifiable basis for standing”).

       The definition of Class 2 does not comply with this minimal legal requirement that all

potential class members have standing to assert claims against Oxford. Instead, this proposed

class is defined to include anybody whom Oxford lawfully called apparently based on an

allegation that internal Oxford procedures did not comply with the TCPA requirement for

persons who asked not to be called. Under Plaintiff’s theory, every single person that Oxford

called for marketing purposes was wrongfully called because it should not have been making any

calls whatsoever without these internal procedures. This definition sweeps in parties without

legally cognizable injuries who lack standing to pursue claims. As such, it is overly broad and

cannot survive.

       The TCPA does not provide a private right of action for all marketing calls that Oxford

ever made to consenting individuals or those with whom Oxford had existing business

relationships, or those that Oxford called individually and not using an ATDS, who never made

any request not to be called, based on purportedly lacking internal procedures for persons who

did request not to be called again. Nor could the TCPA provide such a cause of action, as any

such party would lack standing to bring a claim: “injury in fact is the ‘[f]irst and foremost’ of

standing’s three elements.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), quoting Steel

Co. v. Citizens for Better Environment, 523 U.S. 83, 103 (1998). “To establish injury in fact, a



                                                 6
      Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 7 of 10 PageID #:47




plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.” Id. at

1548, quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). A plaintiff must have

incurred some “concrete injury even in the context of a statutory violation.” Id. at 1549. That is,

a party cannot “allege a bare procedural violation, divorced from any concrete harm, and satisfy

the injury-in-fact requirement of Article III.” Id.

        Plaintiff’s proposed Class 2 is not a sustainable class because, like in Sandoval, it would

include “untold numbers” of potential class members who lack standing to assert any claims.

The allegations for Class 2, and the proposed class definition, should be stricken.

II.     If Class 2 Was Intended to Include Only Persons Called After Requesting Not To
        Be, The Proposed Class Allegations Still Should Be Stricken.

        To the extent that Plaintiff intended to include, or suggests a revision to include, that

Class 2 only applies to persons called by Oxford (or a third party) after making a request not to

be called, that position would not cure the problem. In order to sustain a class, Plaintiff must

satisfy the four requirements of Rule 23(a) and then one of the requirements of Rule 23(b). With

respect to Rule 23(b), Plaintiff asserts that the class can be certified under either Rule 23(b)(2)

based on his seeking injunctive or declaratory relief or Rule 23(b)(3) based on a claim that

questions of law or fact common to class members predominate over individual issues and that a

class action is the superior method to adjudicate this controversy. (Compl. ¶ 53.) But Plaintiff’s

class, even with a potential revision to include only those persons who were called after

requesting not to be, cannot satisfy either these requirements of Rule 23(b).

        Starting first with Rule 23(b)(3), the section under which Plaintiff seeks to obtain

monetary damages, Judge Gettleman recently held that any such class would fail to satisfy the

predominance requirement for a “[w]hether a ‘request to stop calling’ was made is a question of


                                                  7
     Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 8 of 10 PageID #:47




fact that will need to be litigated to each member of the class.” Tillman v. Hertz Corp., No. 16 C

4242, 2019 U.S. Dist. LEXIS 119349, at *5 (N.D. Ill. July 18, 2019). Common questions of fact

would not predominate, and there would need to be mini-trials for each class member. Id. Most

tellingly, in that case, the “plaintiff has cited no case in this district certifying a ‘revocation class’

like that proposed by plaintiff, nor any case denying a motion to strike such a class.” Id. See

also Cholly v. Uptain Grp., Inc., No. 15 C 5030, 2017 U.S. Dist. LEXIS 14449 (N.D. Ill. Feb. 1,

2017) (striking class allegations in TCPA revocation of consent case for telephone calls because

the case would require individual inquiries regarding revocation of consent); Wolfkiel v.

Intersections Ins. Servs., Inc., 303 F.R.D. 287, 293-94 (N.D. Ill. 2014) (same, and further holding

that “[d]espite the fact that there have been more TCPA suits heard in this district than in any

other district nationwide,” the Court had not found nor had the plaintiffs provided it with any

authority certifying a class action based on the revocation of prior consent in this District).

        This Court should not be the first to allow any such class in this District, which

absolutely involves individual questions that would predominate and where a class action would

not be the superior method to adjudicate these claims. In this matter, as in Tillman, the Court

would have to conduct mini-trials to determine the individual questions of consent and

revocation. These determinations would be necessary to establish both the identity of the class

and to rule on liability and damages for each class member. Accordingly, Plaintiff could not

satisfy the predominance and superiority requirements of Rule 23(b)(3) even if the class

definition were limited to those persons who asked not to be called.

        To the extent that the Plaintiff then turns to his request for injunctive and declaratory

relief and seeks certification alternatively pursuant to Rule 23(b)(2), a class action still would not

be warranted even if limited to person whose requests not to be called allegedly were not



                                                    8
      Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 9 of 10 PageID #:47




honored by Oxford. Certification of a class under Rule 23(b)(2) “is permissible only when class

plaintiffs seek ‘final injunctive relief’ that is ‘appropriate respecting the class as a whole.’”

Kartman v. State Farm Mut. Auto. Ins. Co., 634 F.3d 883, 886 (7th Cir. 2011). A Rule 23(b)(2)

class is not appropriate where the requirements of an injunction have not been met. Id. at 892.

“[T]o be entitled to equitable relief, a plaintiff must show that he suffered irreparable harm, that

monetary damages are an inadequate remedy, that an equitable remedy is warranted on the

balance of hardships, and that the public interest would be served by [an] injunction.” Cates v.

Whirlpool Corp., No. 15-CV-5980, 2017 WL 1862640, at *24 (N.D. Ill. May 9, 2017). As in

Kartman and Cates, neither Plaintiff nor the members of the putative class have suffered an

irreparable harm, or one for which money damages would not provide an adequate remedy. In

fact, Plaintiff expressly seeks money damages to redress the alleged violation. (Compl. at 12 §

F.)

        As the Seventh Circuit has explained, a Rule 23(b)(2) class is appropriate only “when the

main relief sought is injunctive or declaratory, and the damages are only incidental.” In re

Allstate Ins. Co., 400 F.3d 505, 507 (7th Cir. 2005). In TCPA cases, including those involving

claims of a failure to honor do-not-call requests, the damages are the primary driver, and the

injunctive and declaratory relief is secondary at best. As explained in Wolfkiel, in cases brought

under the TCPA, “which provides for statutory damages for every violation of the Act … the

monetary tail would be wagging the injunction dog.” 303 F.R.D. at 293 (striking allegations

seeking class certification pursuant to Rule 23(b)(2)).

        Injunctive or declaratory relief would not be appropriate here as a basis to certify a class

pursuant to Rule 23(b)(2) at any time, because Plaintiff is primarily seeking monetary damages,

as is true in all TCPA cases. Even if the class were revised and redefined as only those persons



                                                 9
    Case: 1:19-cv-04292 Document #: 14 Filed: 08/07/19 Page 10 of 10 PageID #:47




who requested not to be called but to whom Oxford or a third party on its behalf placed a

subsequent call, Rule 23(b)(2) could not save the class.

       Plaintiff’s proposed Class 2cannot be saved by any revisions to the definition, including

any request to limit it only to person who requested not to be called by Oxford, and it should be

stricken, not revised.

       WHEREFORE, Defendant Oxford Marketing Partners, LLC respectfully requests that

this Court grant this Motion to Strike Allegations for Class 2 of Plaintiff’s Complaint Pursuant to

Fed. R. Civ. P. 23(d)(1)(D) and: (i) strike the Plaintiff’s class claims with respect to Class 2 in

Paragraph 54 of the Complaint [Dkt. No. 1]; and (ii) grant all other just relief.



Dated: August 7, 2019                                   Respectfully submitted,

                                                        Oxford Marketing Partners, LLC

                                                        By:   /s/ Bevin Brennan
                                                                 One of its Attorneys


Bevin Brennan
Matthew Wilson
PEDERSEN & HOUPT
161 North Clark Street, Suite 2700
Chicago, Illinois 60601
(312) 641-6888
bbrennan@pedersenhoupt.com
mwilson@pedersenhoupt.com

Attorneys for Defendant, Oxford
Marketing Partners, LLC




                                                 10
